BOWMAN, Circuit Judge,
concurring.
I concur with Judge McMillian in affirming the order of the District Court. I believe, however, that we need not decide whether the first amendment right of public access extends to affidavits and other documents filed in support of search warrants. Assuming arguendo that it does, it is at best a qualified right, see ante at 574, and here the justification for sealing these documents for a limited time is abundantly clear. The investigation is still in progress. It is large and complex. The government has not yet obtained any indictments. Based or these circumstances and our examination of the sealed material, I am convinced that the sealing order serves important public interests, including the public interest in knowing the facts produced by an uncompromised investigation, the public interest in the successful prosecution of anyone who has defrauded the Department of Defense or bribed any of its officials, and the public interest in fairness to any innocent persons (and there may well be some) who are shown by the documents as being linked to the investigation.
Because the case for keeping these documents under seal for the time being is overwhelming, it necessarily overrides any qualified right of public access of which I can conceive. I therefore would not rush to judgment on the difficult question of *576whether a qualified first amendment right of public access exists with respect to documents, such as these, that are placed in court files in the course of a criminal investigation. The common law right of access to judicial records — a qualified right with the decision as to access left to the sound discretion of the trial court — is well established, see Nixon v. Warner Communications, Inc., 435 U.S. 589, 597, 98 S.Ct. 1306, 1311-12, 55 L.Ed.2d 570 (1978); United States v. Webbe, 791 F.2d 103, 106 (8th Cir.1986), would yield in this case precisely the same result that we have reached by other means, and represents a workable and reasonable approach to the problem of balancing the public interest in immediate access against the competing public interest in fair and effective criminal investigations. This is all the more reason for leaving the first amendment question to another day and to a case that actually requires its resolution, which this case does not.